Citation Nr: 1231448	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of Osgood Schlatter's Disease, right knee; and if so, whether the claim should be granted.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability, claimed as secondary to right knee disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity (PN).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied entitlement to service connection for left knee disability and denied reopening a claim for entitlement to service connection for residuals of Osgood Schlatter's Disease, right knee with arthritis (claimed as severe arthritis and bursitis).  

Jurisdiction over the case was subsequently transferred to the RO in Indianapolis, Indiana.

This case is also before the Board on appeal of a March 2008 rating decision of the VA RO in Indianapolis, Indiana that granted service connection for PN with an evaluation of 10 percent effective January 26, 2008, and denied entitlement to service connection for tinnitus.

The Veteran and his representative have submitted correspondence to VA stating that the Veteran is not seeking service connection for residuals of Osgood Schlatter's Disease but is seeking service connection for a claimed in-service injury that caused arthritis.  The Board notes that the VA Administration initially characterized the Veteran's claim as entitlement to residuals of Osgood Schlatter's Disease because the Veteran reported that he had this disease as a child and was diagnosed with "Residuals Osgood-Schlatter's disease right knee" in a VA examination in April 1971.  The Board finds, as discussed below, that the Veteran's Osgood Schlatter's Disease must be addressed under the presumption of soundness.  See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2011).  The Board also notes that the Veteran has been diagnosed with other right knee disabilities; therefore, the Board has amended the issues on appeal as listed on the title page.  

The Veteran and his spouse testified before an RO Decision Review Officer (DRO) in May 2009.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for "mutated APC gene" and hypertension has been raised by the Veteran's representative in an October 2009 statement.  In addition, the Veteran appears to have submitted evidence (a statement from his spouse) in April 2008 in an attempt to reopen his claim for entitlement to service connection for hearing loss.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals of Osgood Schlatter's Disease, right knee disability, and left knee disability as secondary to right knee disability are addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  Service connection for residuals of Osgood Schlatter's disease was denied in a May 1971 Veterans Administration rating decision that was not appealed. 

2.  Evidence received since the May 1971 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  Tinnitus was not present in service; the Veteran's current tinnitus is not etiologically related to service. 

4.  Throughout the period of this claim, the Veteran's radiculopathy of the right lower extremity has more nearly approximated impairment of mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the May 1971 decision, the criteria for reopening the claim for service connection for residuals of Osgood Schlatter's Disease are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In January 2008, prior to the issuance of the March 2008 rating decision on appeal that corresponds to the claims herein decided, the RO sent the Veteran VCAA compliant notice.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of these claims.  In this regard, the Board notes that service treatment records (STRs) and VA and non-VA treatment records were obtained.  In addition, the Veteran was afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

In sum, the Board is satisfied any procedural errors in the development and consideration of the claims by the originating agency were insignificant and not prejudicial to the Veteran. 

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Claim to Reopen - Osgood Schlatter's Disease

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability Evaluation Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 





Analysis

Claim to Reopen - Osgood Schlatter's Disease

The RO denied reopening the Veteran's claim for service connection for residuals of Osgood Schlatter's Disease in the November 2006 rating decision on appeal.  Apparently, the October 2008 statement of the case (SOC) denied the claim on the merits.  Regardless of the RO's actions, given the previous unappealed denial of this claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the Veterans Administration denied service connection for residuals Osgood Schlatter's Disease in May 1971 based on its determination that the condition was not shown to be worse on VA examination than on induction examination.  The May 1971 decision was not appealed. 

The evidence of record at the time of the May 1971  decision included service personnel records with enlistment and separation examinations; a subjective report of medical history provided by the Veteran at his induction examination in July 1968, giving a history of "trick" or locked knees summarized or elaborated to mean Osgood Schlatter's Disease of the right knee; an orthopedic consultation in connection with the induction examination, showing a provisional diagnosis of rule out "r/o" Osgood Schlatter's and a final diagnosis of right knee prominent tibial tubercle, questionable defect at L5 joint level, small (1 centimeter) separate bone ossicle at tibial tubercle; service treatment records in 1970, showing complaints of right knee pain; and VA examination in April 1971, showing a diagnosis of residuals of Osgood Schlatter's Disease.

The evidence received since the May 1971 decision includes in pertinent part, VA examination in January 2008, showing diagnoses of bilateral knee mild degenerative joint disease and right Osgood Schlatter's disease with chronic separation of bony ossicle; pictures the Veteran claimed showed him in a cast in Vietnam after an in-service injury in 1970; a private examination in April 2006, showing diagnoses of moderate hypertrophic fragmentation changes - tibial tubercle compatible with previous Osgood Schlatter's disease, mild to moderate hypertrophic degenerative osteoarthritis changes - medial joint space and patellofemoral region, and small suprapatellar effusion; and the testimony provided by the Veteran and his spouse in May 2009.

The medical evidence added to the record confirms that the Veteran currently has right knee disabilities other than those diagnosed before the May 1971 decision, indicating that the right knee might have worsened since the induction examination.  Because such evidence was one of the elements not present in May 1971, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

Service Connection Claim - Tinnitus

The Veteran submitted a claim for entitlement to service connection for tinnitus in September 2007, stating that he had the problem "since he can remember (after Vietnam)" and that he was unaware of what the condition was or that it could be service-connected.  As stated in his April 2008 notice of disagreement, the Veteran asserts that tinnitus was caused by his in-service training in special weapons (acoustic trauma).

STRs show no indication of tinnitus; however, the Veteran's DD Form 214 shows that he was an infantryman. 

Private treatment records in 1992 show that the Veteran reported occupational noise exposure, to include high pressure air, factory noise, and hunting with guns as a hobby.  He also reported to a VA examiner in an October 2002 examination that he worked over 25 years in a factory with extensive exposure to heavy machinery noise.

In response to his claim, the Veteran was afforded a VA examination in February 2008 in which he report onset of tinnitus approximately two years prior and occupational noise with occasional hearing protection.  The VA examiner opined that tinnitus was less likely than not (less than 50/50 probability) caused by or a result of hazardous noise exposure during combat in Vietnam due to the infrequency and short duration of the tinnitus; that the tinnitus was more consistent with normal spontaneous tinnitus than hazardous noise exposure in Vietnam.  The examiner also stated that the Veteran reported that the onset of tinnitus was two years prior, which was more than 30 years after discharge from service, and tinnitus induced by exposure to combat noise would most likely have a more proximal onset.

The Veteran provided testimony before an RO DRO in May 2009 that he first noticed the ringing in his ears for "maybe 10 years or so".

On review of the evidence above, the Board finds the evidence establishes that the Veteran currently has tinnitus.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the only medical opinion of record states that the Veteran's tinnitus was not caused by or a result of hazardous noise exposure.

The Board also acknowledges that the Veteran is competent to state when he first noticed hearing loss; however, the Veteran in this case has not asserted, and the evidence of record does not show, that he had tinnitus during service or for a number of years after discharge from service.  In fact, the Veteran stated in his May 2009 hearing that he first noticed his tinnitus approximately 10 years prior, over 20 years after service.  Moreover, the Veteran has had extensive occupational noise exposure since his discharge from service.

In sum, the Board concludes that the preponderance of the evidence establishes tinnitus was not present during service and is not etiologically related to service. Accordingly, the criteria for service connection are not met and the claim must be denied. 

Since the evidence in this case preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Disability Evaluation Claim - PN

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.
 
Radiculopathy of the lower extremity is rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerve), DC 8520 (paralysis or incomplete paralysis of the sciatic nerve). 

The rating criteria of DC 8520 are as follows.  A rating of 10 percent is awarded for mild incomplete paralysis.  A rating of 20 percent is awarded for moderate incomplete paralysis.  A rating of 40 percent is awarded for moderately severe paralysis.  A rating of 60 percent is awarded for severe incomplete paralysis, with marked muscular atrophy.  A rating of 80 percent is awarded for complete paralysis in which the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 

A note to 38 C.F.R. § 124a  states "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of the nerve, whether due to various levels of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate, degree. 

Historically, the Veteran was granted entitlement to service connection for PN with an evaluation of 10 percent, effective January 26, 2008.

The Veteran was afforded a VA examination in January 2008 in which the examiner noted decreased sensation in the right foot.  The examiner diagnosed peripheral neuropathy as related to his service-connected diabetes mellitus. 

The Veteran was afforded a VA examination in June 2008 in which he reported burning pain bilaterally in his feet and having pain at times from his right knee to his toes.  Physical examination showed decreased pulse pressure from shins down; decreased vibration in feet (stocking-glove); and proprioception minimally impaired; no atrophy; tremors, tics, or other abnormal movements; or affected joint function.  The examiner diagnosed polyneuropathy, mild (sensory only, without motor impairment or significant proprioception loss) in bilateral lower extremities.

The Veteran provided testimony before an RO DRO in May 2009 that he had numbness or tingling from his knee down into his feet, and his toes tingled "hot burning like".

The Veteran was afforded a VA examination in June 2009 in which he reported onset of PN in 2006 with bilateral lower extremity burning dysesthesias.  Physical examination showed no atrophy; tremors, tics, or other abnormal movements; or affected joint function.  The Veteran had diminished sensation in stocking pattern up to ankles bilaterally; his vibratory sensation was diminished in his feet.  The examiner diagnosed diabetic PN with nerve dysfunction; paralysis was absent but neuritis was present.

On review, the evidence shows no demonstrable paralysis by testing.  Because the Veteran's only symptoms are subjective, the Board has concluded that the impairment is not more than mild. 

In sum, the Board finds that throughout the period of this claim the manifestations of the Veteran's service-connected PN have more closely approximated the criteria for the currently-assigned 10 percent rating.  Accordingly, the claim for higher initial rating must be denied. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the manifestations of the disability are contemplated by the schedular criteria.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extra-schedular consideration is required. 

Finally, the Board must consider whether a claim has been raised for a total disability rating for individual unemployability due to service-connected disabilities.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted his service-connected PN renders him unemployable and there is no other indication in the record that it renders him unemployable; accordingly, Rice is not applicable. 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for residuals of Osgood Schlatter's Disease, right knee, is granted. 

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity, is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for entitlement to service connection for right and left knee disabilities are decided. 

Right Knee Disability

Historically, the Veteran filed a claim for "broken knee" in February 1971; he was afforded a VA examination in April 1971in response to his claim in which he reported hitting his right knee against a gun hatch of a vehicle in February and having trouble since that time.  He was diagnosed with residuals of Osgood Schlatter's Disease, right knee.

VA denied service connection for residuals of Osgood Schlatter's Disease, right knee, based on a finding that it pre-existed active duty and was not shown to be significantly worse on VA examination.  

As addressed above, service records show a subjective report of medical history provided by the Veteran at his induction examination in July 1968, giving a history of "trick" or locked knees summarized or elaborated to mean Osgood Schlatter's Disease of the right knee; an orthopedic consultation in connection with the induction examination, showing a provisional diagnosis of rule out "r/o" Osgood Schlatter's and a final diagnosis of right knee prominent tibial tubercle, questionable defect at L5 joint level, small (1 centimeter) separate bone ossicle at tibial tubercle; however, residuals of Osgood Schlatter's Disease was not found on his induction examination or the orthopedic consultation.  

The Veteran was afforded a VA examination in January 2008 in which he reported a long history of right knee Osgood Schlatter's disease and being involved in an in-service motor vehicle accident in 1970 in which his vehicle went into a pit and he struck the front of the knee.  He reported being told that there was a break, and he was treated in a cast for two months.  The VA examiner diagnosed bilateral knee mild degenerative joint disease and right Osgood Schlatter's disease with chronic separation of bony ossicle.  The VA examiner opined that the right knee condition was less likely as not caused by or a result of an in-service injury as there was a lack of a known relationship between Osgood Schlatter's disease and osteroarthritis, as well as the similar arthritis on the knee with the history of injury and the knee without history of injury.

The Board finds this opinion inadequate for adjudication purposes as the examiner simply states that right knee condition was not related to service as there lacked a known relationship between Osgood Schlatter's disease and osteoarthritis.

Moreover, because the Veteran was not found to have residuals of Osgood Schlatter's Disease on enlistment examination, the presumption of soundness applies.  It can only be rebutted by evidence establishing that the residuals of Osgood Schlatter's Disease clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2011).  

The Board also notes that the Veteran's statements alone that he had Osgood Schlatter's Disease as a child does not constitute clear and unmistakable evidence that residuals of Osgood Schlatter's Disease existed prior to service.

Moreover, the Board notes that the Veteran's representative argued in a September 2007 statement that service treatment records were missing that pertained to the Veteran's claimed in-service accident that caused him to wear a cast in January 1970.  The Board notes that service treatment records from months following January 1970 show that the Veteran complained of right knee pain, but records from January 1970 are not of record.

Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any currently present right knee disability, to include whether residuals of Osgood Schlatter's Disease clearly and unmistakably pre-existed the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  In addition, the RO should ensure that any outstanding service treatment records from January 1970 are obtained and associated with the claim files.

Left Knee Disability

The Board notes that the Veteran claims that he has left knee disability because his right knee pain/disability caused him to favor the left.

Because the claim of entitlement to service connection for right knee disability and  entitlement to service connection for left knee disability (claimed as secondary to right knee disability) are inextricably intertwined, appellate consideration of this matter is deferred pending resolution of the claim seeking service connection for a right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's generally claimed right knee disability, to specifically include service records from January 1970 and VA treatment records.

2.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine if his residuals of Osgood Schlatter's Disease are related to his service.  The claims folder must be provided to and reviewed by the examiner. 

Based on the examination results and a complete review of the claims folder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's residuals of Osgood Schlatter's Disease was present during active service.  If the examiner is of the opinion that residuals of Osgood Schlatter's Disease was present during service, the examiner should provide an opinion as to whether the residuals of Osgood Schlatter's Disease clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

If the examiner is of the opinion that residuals of Osgood Schlatter's Disease was not present during service, the examiner should provide an opinion as to whether residuals of Osgood Schlatter's Disease is etiologically related to the Veteran's active service.

The examiner should also determine the nature and etiology of all right knee disabilities, as separate from any residuals of Osgood Schlatter's Disease, present during the period of this claim.  

With respect to each right knee disability currently present or present at any time during the pendency of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to include his report of an in-service injury in 1970.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should undertake any additional development it determines to be warranted, to include additional examination if warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


